2) Caption, civil cases



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


CHRISTOPHER V. BIGGERSTAFF,

                            Appellant,

v.

PAT JOJOLA,

                            Appellee.
§

 

§

 

§

 

§

 

§

 

 § 


No. 08-03-00028-CV

Appeal from the

101st District Court

of Dallas County, Texas 

(TC# 02-00019-E)

MEMORANDUM OPINION

	This dismissal is before the Court on its own motion.  Appellant originally filed his
Notice of Appeal with the Dallas County District Clerk on November 13, 2002.  That
notice was subsequently filed in the Fifth District Court of Appeals on December 13,
2002.  After transfer to this Court, the same notice was filed on January 8, 2003.  
Appellant gave notice to this Court that he was withdrawing his Notice of Appeal by
email on January 22, 2003.  This does not comply with the formal requirements of a
motion for voluntary dismissal put forth in Texas Rules of Appellate Procedure 9.1, 9.2,
9.3, 9.4, 9.5, and 42.1.  On January 28, 2003, we requested that appellant file a proper
Motion to Dismiss by February 7, 2003.  No such motion has been filed.
	Consequently, this Court is dismissing this appeal in accordance with Texas Rule
of Appellate Procedure 42.3.  The appeal is dismissed.

						SUSAN LARSEN, Justice
February 27, 2003

Before Panel No. 1
Larsen, McClure, and Chew, JJ.